Title: From Alexander Hamilton to William Rawle, 17 July 1794
From: Hamilton, Alexander
To: Rawle, William



Treasury Department July 17th. 1794
Sir,

Inclosed I have the honor of transmitting to you, the Copy of a letter from the Secretary of war to me of the 1st of May last, as also the Copy of an extract of a letter from General Wayne to him, relative to the bad quality of the hats & Shoes, furnished for the use of the Army by the Contractors for 1793.
The President of the United States being of opinion, that the Contractors or Inspectors ought to be called to an Account, I have to request, that you will be pleased to take the necessary measures for prosecuting the Contractors & Inspectors, or such of them, against whom Actions may be supposed to lie. The Copy of the Contract sent to you herewith, will enable you to determine how far the former are liable. John Miller Junr. and John Stille were inspectors generally of all the Cloathing; but Nathaniel Waters and Peter Cooper, were specially appointed to inspect the hats & Shoes. These persons as well as the Contractors are Citizens of Philadelphia and had a liberal compensation for their trouble. Mr. Hodgdon, who superintends the Public Stores, into which the Hats & Shoes were delivered, will be able to afford you any further information that you may require on the subject.
I am with great Respect   Sir, Your Most Obedient Servant

A Hamilton
William Rawle Esqr.Attorney for the Districtof Pennsylvania

